Citation Nr: 1618336	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  11-09 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to July 1962.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for asbestosis.

In July 2013, the Veteran appeared at a hearing at the RO before the undersigned.  A transcript of that hearing is in the claims file.

In December 2013 and July 2014, the Board remanded the issues on appeal in order to obtain outstanding VA treatment records and afford the Veteran a VA examination and medical opinion. 

New evidence has been submitted since the most recent readjudcation of this claim by the Agency of Original Jurisdiction (AOJ) in the September 2014.  This new evidence has not been reviewed by the AOJ and a waiver of this review by the Veteran or his representative is not of record.  However, as the Board is granting this claim in full, the Veteran is not prejudiced by this lack of AOJ review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran's current asbestosis is causally related to his in-service asbestos exposure.


CONCLUSION OF LAW

Service connection for asbestosis is warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran claims that his current asbestosis is due to his active military service.

Generally, in order to establish direct service connection, three elements must be established.  There must be:  (1) medical evidence of a current disorder; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and, (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disorder.  See 38 C.F.R. 
§ 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board notes there is no specific statutory guidance with regard to asbestos- related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1 (Manual), provides information concerning claims for service connection for disabilities purportedly resulting from asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze a veteran's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1.  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id.  The Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id.  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id.  The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. 

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the veteran was exposed to asbestos either before or after service; and, (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id.; see also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000). 

Medical records establish that the Veteran has a current asbestosis diagnosis.  Specifically, in a March 2015 medical treatment record, Dr. P., a private physician, following a chest X-ray of the Veteran, diagnosed the Veteran with history of asbestos exposure and severe obstructive and restrictive ventilatory dysfunction with pulmonary fibrosis.  The first element of service connection has been satisfied.

Regarding an in-service incurrence, the Veteran is presumed to have been exposed to asbestos during his active military service.  The Veteran's personnel records document that served in the U.S. Navy on U.S.S. Forrestal and worked as a Fireman performing maintenance on the ship during his active duty service.  The Veteran submitted a May 2015 Web article that described the asbestos exposure on the U.S.S. Forrestal.  At his July 2013 Board hearing, the Veteran testified that during his active military service, he often wore an asbestos suit in performing his duties.  He testified that he had little post-service asbestos exposure compared with his extensive asbestos exposure in service.  The February 2014 VA examiner and the Veteran's private physician, Dr. P., also documented the Veteran's in-service asbestos exposure.  The second element of service connection has been satisfied.

Turning to the question of whether there is a nexus, or link, between the Veteran's current asbestosis and his active military service, the Board finds that the evidence is, at least, in relative equipoise.  

The Veteran was afforded a VA examination in February 2014.  Following a review of the Veteran's claims file and a physical examination of the Veteran, the VA examiner provided a negative nexus medical opinion.  The examiner reasoned that there was no evidence of an asbestos related respiratory condition.  However, the examiner was not in possession of the private treatment records from Dr. P. dated August 2013 through February 2014.  Dr. P., the Veteran's treating physician, concluded that the Veteran had severe obstructive and restrictive ventilator dysfunction with pulmonary fibrosis related to asbestos exposure.  Accordingly, the Board remanded the claim for a VA addendum medical opinion to be obtained.  In August 2014, the February 2014 VA examiner again reviewed the Veteran's claims file, to include the records from Dr. P., and provided a negative nexus opinion.  The VA examiner reasoned, in pertinent part, that the Veteran was not on any treatment for a respiratory disorder, to include an inhaler, oxygen, etc.  The VA examiner did not address the Veteran's presumed in-service asbestos exposure.

Following the August 2014 VA addendum opinion, the Veteran was prescribed two different inhalers for his wheezing and shortness of breath by Dr. P. in March 2015 and October 2015.  This private evidence contradicts the VA examiner's August 2014 medical opinion.  Additionally, subsequent to the August 2014 VA addendum opinion, Dr. P. provided another medical opinion in March 2015.  Following a physical examination of the Veteran, Dr. P. noted that the Veteran served in the U.S. Navy as a fireman and was involved in repair.  Dr. P. found that the Veteran was exposed to asbestos and organic dusts while serving in the Navy.  Dr. P. determined that it was more likely than not that the Veteran had severe obstructive and restrictive ventilatory dysfunction with pulmonary fibrosis.  With reasonable medial probability more likely than not, the Veteran's pulmonary illness was caused by various organic dust and asbestosis exposure in the service.

Thus, the Board finds that the evidence is in equipoise as to whether the Veteran's current asbestosis is causally related to his presumed in-service asbestos exposure.  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for asbestosis have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for asbestosis is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


